UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-6694


WARREN RUSSELL,

                    Petitioner - Appellant,

             v.

WARDEN REYNOLDS,

                    Respondent – Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Beaufort. J. Michelle Childs, District Judge. (9:14-cv-04035-JMC)


Submitted: June 12, 2017                                          Decided: June 21, 2017


Before MOTZ, TRAXLER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Warren Russell, Appellant Pro Se. Donald John Zelenka, Deputy Attorney General,
Melody Jane Brown, Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Warren Russell seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation and granting summary judgment for respondent on Russell’s 28

U.S.C. § 2254 (2012) petition. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on March 25, 2016. The

notice of appeal was filed, at the earliest, on April 27, 2016. * Because Russell failed to

file a timely notice of appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 DISMISSED




       *
          The district court found that Russell delivered his notice of appeal to prison
officials for mailing on April 27, 2016. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S.
266, 276 (1988).


                                              2